internal_revenue_service national_office technical_advice_memorandum date tam-122609-98 cc dom p si b7 index number control number number release date taxpayer’s name taxpayer’s identification_number taxpayer’s address year in issue_date of conference district_director legend taxpayer decedent official a b c d state issue for purposes of computing the adjusted_tax_difference_with_respect_to_the_estate under sec_2032a of the internal_revenue_code is the amount of the state_death_tax_credit allowed limited to the amount actually paid_by the estate or is the state_death_tax_credit redetermined based upon the increased value of the taxable_estate as if there had been no sec_2032a election tam-122609-98 conclusion for purposes of computing the adjusted_tax_difference_with_respect_to_the_estate the amount of the state_death_tax_credit allowed is generally limited to the amount the estate actually paid relating to any property included in the gross_estate with respect to the filing of the federal estate_tax_return inasmuch as state has a state death_tax statute with a counterpart to sec_2032a and imposes an additional state death_tax in a manner similar to sec_2032a however the state_death_tax_credit used in computing the adjusted_tax_difference_with_respect_to_the_estate will be the lesser_of the maximum allowable credit under sec_2011 if there had been no sec_2032a election or the sum of the state death_tax actually paid and the potential state recapture_tax therefore the state_death_tax_credit may be redetermined based upon the increased value of the taxable_estate as if there had been no sec_2032a election facts decedent died testate in state on a it has been represented that taxpayer is one of three qualified heirs under sec_2032a at the time of filing the form_706 united_states estate and generation-skipping_transfer_tax return the executor of decedent’s estate elected to specially value decedent’s interest in certain qualified_real_property under the provisions of sec_2032a it has been represented that the service reviewed and approved this election on or about b approximately nine years after decedent's death the qualified heirs under decedent’s will including taxpayer entered into a contract to sell the qualified_real_property inasmuch as the qualified heirs disposed of their interest in the qualified_real_property within the 10-year statutory period under sec_2032a the qualified heirs seek a release from the sec_6324b lien filed in connection with the sec_2032a election further the qualified heirs are required to report the additional estate_tax imposed by sec_2032a on form 706-a united_states additional_estate_tax_return the form 706-a was due on c in a letter dated d official from state asserts that state law has always been interpreted to allow the state to pick up its share of any recapture_tax due because of a decedent’s estate’s disposition or failure to use property for a qualified_use under sec_2032a the service has consistently recognized this and allowed a credit for the payment of the state portion of the recapture_tax in support of this statement official cites chapter state tax code which generally provides that a tax equal to the amount of the federal credit is imposed on the transfer at death of tam-122609-98 the property of every resident in addition official asserts that state has adopted administrative rules that provide for state’s collection of the recapture_tax for purposes of recalculating the additional estate_tax imposed by sec_2032a taxpayer argues that the state_death_tax_credit for purposes of sec_2011 should be based upon the taxable_estate amount that would have resulted if the qualified_real_property had been included in decedent's gross_estate at its fair_market_value law sec_2011 of the code provides that the tax imposed by sec_2001 shall be credited with the amount of any estate inheritance legacy or succession taxes actually paid to any state in respect of any property included in the gross_estate not including any such taxes paid with respect to the estate of a person other than the decedent the credit allowed by sec_2011 shall not exceed the appropriate amount determined under sec_2011 sec_2011 provides that the credit shall include only such taxes as were actually paid and credit therefor claimed within four years after the filing of the estate_tax_return see sec_20_2011-1 of the estate_tax regulations sec_2032a generally provides that if the executor elects the application of sec_2032a and files the agreement described in sec_2032a the value of the qualified_real_property included in the decedent's gross_estate that is devoted to farming shall be valued on the basis of its use as a farm rather than at its highest_and_best_use ie fair_market_value sec_2032a imposes an additional estate_tax if within years after the decedent's death and before the death of the qualified_heir a the qualified_heir disposes of any interest in qualified_real_property other than by a disposition to a member of his family or b the qualified_heir ceases to use for the qualified_use the qualified_real_property that was acquired or passed_from_the_decedent sec_2032a provides that the amount of the additional estate_tax imposed by sec_2032a with respect to any interest shall be the amount equal to the lesser_of i the adjusted tax difference attributable to such interest or ii the excess of the amount_realized with respect to the interest or in any case other than a sale_or_exchange at arm's length the fair_market_value of the interest over the value of the interest determined under sec_2032a sec_2032a provides that the adjusted tax difference attributable to an interest is the amount that bears the same ratio to the adjusted_tax_difference_with_respect_to_the_estate determined under sec_2032a as i the excess of the value of such interest determined without regard to sec_2032a over the value of such interest determined under sec_2032a bears to ii a similar excess determined for all qualified_real_property sec_2032a defines the term adjusted_tax_difference_with_respect_to_the_estate as the excess tam-122609-98 of what would have been the estate_tax liability but for sec_2032a over the estate_tax liability the term estate_tax liability means the tax imposed by sec_2001 reduced by the credits allowable against such tax sec_2032a provides that the election to specially value real_property shall be made on the return of the tax imposed by sec_2001 such election is to be made in such manner as the secretary prescribes by regulations see sec_20_2032a-8 of the estate_tax regulations sec_2032a provides that a written_agreement must be signed by each person in being who has an interest whether or not in possession in any property designated in such agreement consenting to the application of sec_2032a with respect to such property sec_6324b provides that in the case of any interest in qualified_real_property within the meaning of sec_2032a an amount equal to the adjusted tax difference attributable to such interest within the meaning of sec_2032a shall be a lien in favor of the united_states on the property in which such interest exists revrul_82_35 1982_1_cb_128 provides rules for determining the lien imposed by sec_6324b in the ruling the service has analyzed the computation of the state_death_tax_credit under three different types of state statute for purposes of calculating the adjusted_tax_difference_with_respect_to_the_estate the three types of state statute provide for a state death_tax in an amount equal to the maximum credit under sec_2011 a state death_tax in an amount equal to the greater of the amount determined under a state rate schedule or the maximum allowable credit under sec_2011 and a state death_tax statute with a counterpart to sec_2032a and imposing an additional state death_tax in a manner similar to sec_2032a revrul_82_35 holds that in states that do not provide for an additional death_tax situations and above in circumstances identical to those that would result in additional federal tax under sec_2032a the sec_2011 credit will be the lesser_of the maximum allowable credit under sec_2011 or the amount of state death_tax actually paid conversely in states that have a counterpart to sec_2032a and impose a recapture_tax situation the sec_2011 credit used in calculating the adjusted_tax_difference_with_respect_to_the_estate will be the lesser_of the maximum allowable credit under sec_2011 if there had been no sec_2032a election or the sum of the state death_tax actually paid and the potential state recapture_tax analysis the issue presented in this request for technical_advice is for purposes of computing the adjusted_tax_difference_with_respect_to_the_estate under sec_2032a whether the amount of the state_death_tax_credit allowed is limited to the amount actually paid_by the estate to state or can the state_death_tax_credit be redetermined based upon the increased value of the taxable_estate relying upon revrul_82_35 specifically situation the estate_tax examiner has concluded that in the absence of an additional estate_tax liability imposed by state the amount tam-122609-98 of state_death_tax_credit allowed in this case is limited to the amount actually paid_by the estate to state under sec_2011 the state_death_tax_credit allowable is limited to the amount the estate actually paid to state in this case if state does not provide for a state recapture_tax in circumstances identical to those that would result in the imposition of the sec_2032a recapture_tax then under revrul_82_35 the sec_2011 credit used in computing the adjusted_tax_difference_with_respect_to_the_estate will be the lesser_of the maximum allowable credit under sec_2011 if there had been no sec_2032a election or the state death_tax actually paid in the event however that state imposes a state recapture_tax in circumstances identical to those that would result in the imposition of the sec_2032a recapture_tax revrul_82_35 holds that the sec_2011 credit used in computing the adjusted_tax_difference_with_respect_to_the_estate will be the lesser_of the maximum allowable credit under sec_2011 if there had been no sec_2032a election or the sum of the state death_tax actually paid and the potential state recapture_tax based upon the information submitted and the representations made it is our view that state imposes a recapture_tax in circumstances identical to those that would result in the imposition of the sec_2032a recapture_tax therefore the state_death_tax_credit may be redetermined based upon the increased value of the taxable_estate as if there had been no sec_2032a election except as specifically stated in this technical_advice_memorandum we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
